EXHIBIT 10.1

AMENDMENT TO EMPLOYMENT AGREEMENT

THIS AMENDMENT TO EMPLOYMENT AGREEMENT (this “Amendment”), made and entered into
in North Carolina by and between Xerium Technologies, Inc. (the “Company”), a
Delaware corporation with its principal place of business in Raleigh, North
Carolina, and David G. Maffucci (the “Executive”), effective as of the 26th day
of August, 2009.

W I T N E S S E T H:

WHEREAS, the Company and the Executive are parties to that certain Employment
Agreement dated as of June 8, 2009 (the “Employment Agreement”); and

WHEREAS, Section 6(d) of the Employment Agreement provides that the Executive
must have completed at least six (6) months of employment with the Company prior
to being eligible to receive severance and other benefits in connection with a
termination of the Executive’s employment by the Company pursuant to
Section 5(d) of the Employment Agreement or by the Executive pursuant to
Section 5(f); and

WHEREAS, the Company and the Executive desire to reduce the period that the
Executive must have completed employment with the Company prior to being
eligible to receive severance and other benefits in connection with a
termination of the Executive’s employment by the Company pursuant to
Section 5(d) of the Employment Agreement or by the Executive pursuant to
Section 5(f) from six (6) months to three (3) months.

NOW, THEREFORE, in consideration of the foregoing premises and for other good
and valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto hereby agree as follows:

Section 1. Amendments to the Employment Agreement.

(a) Section 6(d)(i) is amended as follows: The word and numeral “six (6)”
appearing in the fourth (4th) line of Section 6(d)(i) are replaced by the word
and numeral “three (3)”.

(b) Section 6(d)(ii) is amended as follows: The word and numeral “six (6)”
appearing in the fourth (4th) line of Section 6(d)(ii) are replaced by the word
and numeral “three (3)”.

Section 2. Reference to and Effect on the Employment Agreement.

(a) Each reference in the Employment Agreement to “this Agreement”, “hereunder”,
“hereof” or words of like import referring to the Employment Agreement, and each
reference to the “Employment Agreement”, “thereunder”, “thereof” or words of
like import referring to the Employment Agreement as amended hereby, shall mean
and be a reference to the Employment Agreement as amended hereby.



--------------------------------------------------------------------------------

(b) Except as specifically amended above, the Employment Agreement shall
continue to be in full force and effect and is hereby in all respects ratified
and confirmed.

Section 3. Controlling Law. This Amendment has been executed, delivered and
accepted at, and shall be deemed to have been made in, the State of North
Carolina and shall be interpreted in accordance with the internal laws (as
opposed to conflicts of laws provisions) of the State of North Carolina, without
regard to principles of conflicts of laws.

Section 4. Counterparts. This Amendment may be executed in several counterparts,
each of which shall be an original and all of which together shall constitute
but one and the same.



--------------------------------------------------------------------------------

[Signature Page to Amendment to Employment Agreement]

IN WITNESS WHEREOF, this Amendment has been executed as a sealed instrument by
the Executive, and by the Company, through its duly authorized representative,
as of the date first above written.

 

XERIUM TECHNOLOGIES, INC. By:  

/s/ Stephen R. Light

Name:   Stephen R. Light Title:  
President, Chief Executive Officer and Chairman EXECUTIVE By:  

/s/ David G. Maffucci

Name:   David G. Maffucci